Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 02/09/2021 is entered. Claims 1, 2, 6,7,11, 12, and 16, 17 are amended. New claims 21-30 are added. Claims 3-5, 8-10, 13-15, 18-20 are canceled. Claims 1, 2, 6,7,11, 12, 16, 17, and 21-30 are pending for examination.

Response to Arguments
2.1.	Rejections under 35 USC 112:
	Since claims 9 and 19 are canceled, rejection of claims 9 and 19 under 35 USC 112 is now moot. However, amendments to claims 1 and 11 and addition of new claims recite limitations which are subject to rejection under 35 USC 112.

2.2.	Rejection of claims under 35 USC 101.
	In view of the current amendments to independent claims 1 and 11, they are patent eligible. Currently amended claim 1 recites:
	A system for identifying one or more products meeting specific criteria from among a plurality of products, the system comprising: at least one criterion, wherein the at least one criterion is capable of distinguishing the one or more products to be identified; a device, wherein the at least one criterion is inputted into the device: an analysis control unit in communication with the device: and a product notification system in communication with the analysis control unit, wherein the product notification system comprises a network of a plurality of light sources, wherein each of the plurality of light sources is located in proximity to each of the plurality of products, wherein one or more of the plurality of light sources is lighted in response to the at least one criterion inputted into the device. These limitations, as recited, do not recite Therefore, claim 1 does not recite an abstract idea and it is patent eligible. Since the other independent claim 11 recites similar limitations as that of claim 1, it is analyzed on the same basis as the rationale established for claim 1 and it is patent eligible. 	Accordingly claims 1 and 11 with their dependent claims 2, 6-7, 12, 16-17, 21-30 are patent eligible.

2.3.	Rejection of claims under 35 USC 102 and 103:	
Applicant’s arguments, see pages 11-12 filed 02/09/2021, with respect to the rejection(s) of claims 1-2, 6-7, 11-12, 16-17 under 35 USC 102 have been fully considered and are persuasive in view of the current amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Seymour [US Patent 5,771, 003 necessitated due to current amendments.
New claims 21-30 require further consideration and new grounds for rejection.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.1.	Claims 1, 2, 6,7,11, 12, 16, 17, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 
Claims 1,2,6,7,11, 12,16,17, and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements from independent claims 1 and 11 are, as disclosed in paragraph 0012 of the Applicant’s Specification: 
“the device translates the inputted criterion into computer readable code or transmits criterion to analysis control unit, wherein the analysis control unit then translates the transmitted information into a computer readable code;
comparing the computer readable code containing specified criteria to a database list of products, wherein the products containing the same computer readable code as specified criterion is marked and/or pulled and placed onto a second list;
analysis control unit 106 reads and transmit the signal containing the product information of all of the products from the second list to a product notification system.”
The above elements, as described in the Applicant’s Specification para 0016 are essential for the product notification system comprising one or more of the plurality of light sources is lighted in response to the at least one criterion inputted into the device. The Specification does not disclose any other means or steps to do it.
Since the dependent claims 2,6,7,12,16, 17, and 21-30 inherit the deficiency of their independent claims 1 and 11, they are rejected for the same reasons.

3.2.	Claims 21-22, 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Examiner suggests the following amendment:
The device in the system of claim 1, is one of the 
Since claims 22, and 26-27 include similar deficiencies, they are rejected on the basis of same rationale as established for claim 21 above. The same suggested amendment for claim 21 can be applicable to claims 22, and 26-27 to overcome this 112 rejection.

3.3.	Claims 23, 25, and 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A system for identifying one or more products meeting specific criteria from among a plurality of products, the system comprising:
at least one criterion, wherein the at least one criterion is capable of distinguishing the one or more products to be identified: a device, wherein the at least one criterion is inputted into the device: an analysis control unit in communication with the device: and a product notification system in communication with the analysis control unit, wherein the product notification system comprises a network of a plurality of light sources, wherein each of the plurality of light sources 

Claims 23 and 25, as recited depend from claim 2 which depends from claim 1. The claim 1, as drafted, is directed to inputting a criterion which distinguishes one or more products to be identified by providing the criterion to the product notification system, which includes a plurality of light sources located in proximity of products so that one or more light sources is lighted in proximity to the product to be identified based on the inputted criterion. Since, the limitations of claims 23 and 25 recite that the criterion is a type of use comprising an inside use, an outside use, an industrial use, a commercial use, a domestic use, or combinations thereof or type of room comprising a kitchen, a bathroom, or combinations thereof, it is unclear as how the light sources of the product notification system can identify a use or a room, because the light sources are not located in the proximity of a type of use or a type of room, thereby rendering the scope of claims 23 and 25 unclear.


4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

the device translates the inputted criterion into computer readable code or transmits criterion to analysis control unit, wherein the analysis control unit then translates the transmitted information into a computer readable code; comparing the computer readable code containing specified criteria to a database list of products, wherein the products containing the same computer readable code as specified criterion is marked and/or pulled and placed onto a second list; analysis control unit 106 reads and transmit the signal containing the product information of all of the products from the second list to a product notification system.”, see Specification para 0016, without which the product notification system comprising a network of a plurality of light sources, wherein each of the plurality of light sources is located in proximity to each of the plurality of products, wherein one or more of the plurality of light sources is lighted in response to the at least one criterion inputted into the device, cannot be carried out. The Specification does not disclose any other means or steps to do it.
Since the dependent claims 2,6,7,12,16, 17, and 21-30 inherit the deficiency of their independent claims 1 and 11, they are rejected for the same reasons.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-7, 11-12, 16-17 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Seymour [US Patent 5,771, 003].
Regarding claim 1, Seymour teaches a system for identifying one or more products meeting specific criteria from among a plurality of products, the system comprising: 
at least one criterion, wherein the at least one criterion is capable of distinguishing the one or more products to be identified; a device, wherein the at least one criterion is inputted into the device: an analysis control unit in communication with the device: and a product notification system in communication with the analysis control unit, wherein the product notification system comprises a network of a plurality of light sources, wherein each of the plurality of light sources is located in proximity to each of the plurality of products, wherein one or more of the plurality of light sources is lighted in response to the at least one criterion inputted into the device [see col.10, line 66—col.11 lines 26, “The product (item) desired to be retrieved is electronically inputted, identified and selected, such as via a keyboard and display screen of the computer or CPU. The computer will then generate and transmit signals to activate and light up (glow) the LED section indictor light and the product (item) indicator light in proximity to where the product (item) is located, so that the product can be quickly manually removed and retrieved. The control circuit will short and shut off the other LEDs……..”. In Seymour the computer carries out the steps of the device and the analysis control unit, wherein a criterion related to a product to be retrieved can be inputted into the keyboard of the computer device and the computer device similar to the claimed analysis unit communicates the criterion of the product (wherein the computer discs, software diskettes, video tapes, video tape cases, audio tapes, audio tape cases, computer tapes and reels, compact discs, compact disc cases, software boxes, books, magazines, storage bins, file folders, hanging files and other files, as well as boxes, cartons, and other containers[ see col.1, line 60—col.2, line 3]) and the computer generates and transmits signals to activate and light up (glow) the LED section indictor light and the product (item) indicator light in proximity to where the product (item) is located, so that the product can be quickly manually removed and retrieved. The control circuit will short and shut off the other LEDs.

Regarding claim 2, the limitations, “ The system of claim 1, wherein the at least one criterion comprises a color, a height, a length, a width, a product brand, a style, a shape, a price, a quality, a type of use, , a type of room, a type of product, a durability, a power source required, a review, a ratings, a material, or combinations  thereof”, are already covered in the analysis of claim 1 wherein Seymour teaches the input criterion can include a type of product.

Regarding claim 6, Seymour teaches that the system of claim 1, wherein the analysis control unit comprises a database, wherein the database comprises each of the plurality of products [See col.11, lines 8—26, “.....The sequence of steps for storing a product (item) with the fast find locating system and process are: (1) determining the area for storage of the product; (2) determining the section of the area in which the product is to be stored; (3) determining and coding a label number; (4) storing look-up data for future reference; (5) …….The sequence of steps for finding and locating a product (item) with the fast find locating system and process are: (1) searching the look-up data to determine the label area, section and number; (2) setting the data on the locating system; …….]. The look-up-data 
 
Regarding claim 7, the limitations, “The system of claim 6, wherein the analysis control unit generates a list of the one or more products distinguished by the at least one criterion from the database and transmits the list to the product notification system” are already covered in the analysis of claim 1, wherein the products are distinguished by the type of product such as computer discs, software diskettes, video tapes, video tape cases, audio tapes, audio tape cases, computer tapes and reels, compact discs, compact disc cases, software boxes, books, magazines, storage bins, file folders, hanging files and other files, as well as boxes, cartons, and other containers.

Regarding claim 24, Seymour teaches that The system of claim 2, wherein the at least one criterion comprising the type of product comprises a clothing product, a hardware product, an electronics product, a food product, a beauty product, or combinations thereof , as already analyzed for claims 1-2 that is products such as computer discs, software diskettes, etc., are electronic products..

Regarding claims 11-12, 16-17, their limitations are similar to the limitations of claims 1-2 and 6-7 and therefore claims 11-12 and 16017 are analyzed based on the same rationale as those of claims 1-2 and 6-7 as being anticipated by Seymour to be rejected under 35 USC 102.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
23, 25, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Seymour.
Claims 23, and 25 depend from claim 2, which depends from claim1. The criterion inputted in the device described in claims 23 and 25 relate to “a type of use” and “a type of room comprising a kitchen, a bathroom, or combinations thereof. Seymour, as analyzed for claims 1-2 disclose inputting a criterion related to type of product but fails to specify that the inputted criterion can be a type of use such as inside use or commercial use, etc. Since the steps and the systems being used is the same as required for a criterion relate to a type of product, which is disclosed by Seymour and discussed for claims 1-2, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have used the same process and system to use the criterion relates to a type of use or type of room as for the type of product, which is being done by the Applicant and described by him in the original Specification. Accordingly claims 23 and 25 are obvious and unpatentable over Seymour.

Since claims 28 and 30 recite similar limitations as those of claims 23 and 25, they are analyzed and rejected as unpatentable over Seymour based on same rationale as established for claims 23 and 25.

6.	Claims 21-22, and 26-27;
	The prior art of record, alone or combined neither teaches nor renders obvious the limitations comprising “wherein each of the plurality of devices is paired to a color of lighting of each of the plurality of light sources” [claims 21 and 26], and “wherein each of the plurality of devices is paired to a unique pattern of lighting of each of the plurality of light sources” [claims 22 and 27] when considered in combination with the limitations of claims 1 and 11.
	Note: Claims 21-22, and 26-27 are indefinite and rejected under 35 USC 112 in para 3.2 above.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Pienkos [US Patent 7,231,380 B1] discloses a system and method for providing products location information to customers in a store.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/            Primary Examiner, Art Unit 3625